UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6879


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

JOSE JESUS MORA, a/k/a Jose Jesus Nuesslein, a/k/a Joe Mora,
a/k/a Jose Jesus Neusslein,

                  Defendant – Appellant.



                              No. 09-7405


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

JOSE JESUS MORA, a/k/a Jose Jesus Nuesslein, a/k/a Joe Mora,
a/k/a Jose Jesus Neusslein,

                  Defendant – Appellant.



Appeals from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:07-cr-00062-RAJ-JEB-1; 2:08-cv-00361-RAJ)


Submitted:    November 9, 2009              Decided:   December 1, 2009
Before MICHAEL and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


No. 09-6879 vacated and remanded;     No.   09-7405   dismissed   by
unpublished per curiam opinion.


Jose Jesus Mora, Appellant Pro Se.       Stephen Westley Haynie,
Assistant  United States  Attorney,     Norfolk,  Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

             In these consolidated appeals, Jose Jesus Mora seeks

to appeal various orders of the district court, including its

order denying Mora’s Fed. R. Crim. P. 41(g) motion for return of

property,        as    well    as    its     order   denying      relief      on   Mora’s

28 U.S.C.A. § 2255 (West Supp. 2008) motion.                           With regard to

Appeal No. 09-7405, an appeal may not be taken from the final

order in a § 2255 proceeding unless a circuit justice or judge

issues a certificate of appealability.                        28 U.S.C. § 2253(c)(1)

(2006).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28   U.S.C.      § 2253(c)(2)        (2006).         A   prisoner      satisfies      this

standard    by        demonstrating      that     reasonable     jurists      would   find

that any assessment of the constitutional claims by the district

court is debatable or wrong and that any dispositive procedural

ruling      by        the     district       court       is    likewise       debatable.

Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v.

McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676,

683-84    (4th Cir.         2001).      We    have   independently        reviewed     the

record     and    conclude       that      Mora    has   not    made    the    requisite

showing.      Accordingly, we deny a certificate of appealability in

Appeal No. 09-7405, deny all pending motions in that appeal, and

dismiss the appeal.



                                              3
               We    nonetheless     vacate      the    district        court’s   order

denying    Mora’s      Rule   41(g)   motion      for    return     of    property    in

Appeal No. 09-6879. *            The denial of a Rule 41(g) motion for

return of property is reviewed for an abuse of discretion.                           See

United States v. Chambers, 192 F.3d 374, 376 (3d Cir. 1999).                          A

district court abuses its discretion when it fails or refuses to

exercise its discretion or when its exercise of discretion is

flawed    by    an   erroneous     legal   or    factual      premise.       James    v.

Jacobson, 6 F.3d 233, 239 (4th Cir. 1993).                      “Perhaps its most

obvious manifestation is in a failure or refusal, either express

or implicit, actually to exercise discretion, deciding instead

as if by general rule, or even arbitrarily, as if neither by

rule nor discretion.”         See id.

               In its order denying Mora’s first motion for return of

property,      the    district     court   stated      that   the   Government       was

still    retaining      Mora’s    property      “for    investigative       purposes.”

The district court correctly denied this motion based on the

Government’s         assurances     that   the     evidence       was     still   being


     *
       With the exception of the district court’s order denying
Mora’s Rule 41(g) motion in Appeal No. 09-6879, we find that the
remaining orders challenged by Mora in that appeal did not
become final appealable orders until the district court
dismissed Mora’s § 2255 motion.    Thus, to the extent that Mora
challenges other orders in Appeal No. 09-6879, we reject his
challenges as part of our dismissal of Appeal No. 09-7405.




                                           4
investigated by the FBI, and that it would attempt to expedite

the FBI’s analysis.

              We nonetheless find that it was error for the district

court   to    summarily      deny    Mora’s        second   motion      for      return      of

property, which was filed nearly one year after Mora’s first

motion — and nearly nine months after Mora’s convictions and

sentence were affirmed by this court — without first determining

whether the FBI’s investigation was complete.                       In fact, although

the   Government       was   required     to       establish    that       it    was    still

justified in retaining Mora’s property, see Chambers, 192 F.3d

at    377,    the   district     court        did    not    seek    the     Government’s

response before summarily denying the motion.

              Because    there      is   no       independent      basis    establishing

that the district court properly exercised its discretion in

denying the Rule 41(g) motion, we vacate the district court’s

January 14, 2009 order denying Mora’s Rule 41(g) motion, and

remand for further proceedings.                   We deny all pending motions in

Appeal No. 09-6879 and dispense with oral argument because the

facts   and    legal    contentions       are       adequately      presented          in   the

materials     before     the   court      and       argument    would      not    aid       the

decisional process.

                                                  No. 09-6879 VACATED AND REMANDED
                                                             No. 09-7405 DISMISSED




                                              5